 



Exhibit 10.2
INDEMNIFICATION AGREEMENT
(OFFICER)
     THIS AGREEMENT is made and entered into as of this ___day of November,
2007, by and between Lifecore Biomedical, Inc., a Minnesota corporation (the
“Company”), and                                          (“Indemnitee”).
W I T N E S S E T H :
     WHEREAS, the Company desires to retain the current and future services of
Indemnitee and to reimburse Indemnitee for personal economic losses of
Indemnitee resulting from the good faith performance of Indemnitee’s duties; and
     WHEREAS, the indemnification provisions of the Bylaws of the Company are
subject to reduction or elimination at any time without the consent of
Indemnitee, and the Company desires to provide indemnification to Indemnitee to
the fullest extent permitted by law despite any such change in the Bylaws.
     NOW, THEREFORE, in consideration of the continued services of Indemnitee to
the Company, the Company and Indemnitee agree as follows:
     1. Indemnification. The Company agrees to indemnify Indemnitee according to
the terms, conditions and procedures of Exhibit A attached hereto from the date
hereof in perpetuity.
     2. Amendments to Bylaws. Any amendments to the Bylaws of the Company which
reduce or eliminate indemnification rights of persons thereunder shall have no
effect with respect to this Agreement, and thereafter Indemnitee shall continue
to have all of the rights and benefits of this Agreement despite any such
amendments to the Bylaws. However, if the Bylaws of the Company or the Minnesota
Statutes are amended to provide for greater indemnification rights or
privileges, this Agreement shall not be construed so as to limit Indemnitee’s
rights and privileges to the terms hereof and Indemnitee shall be entitled to
the full benefit of any such additional rights and privileges. Furthermore, to
the extent that the Minnesota Statutes or other applicable law now or hereafter
establishes that indemnification cannot be made by the Company according to this
Agreement in any respect, this Agreement shall be interpreted as being
simultaneously amended to provide indemnification hereunder to the fullest
extent permitted by law.
     3. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of and be enforceable by any and all successors (including
any direct or indirect successor by purchase, merger, consolidation or otherwise
to all or substantially all of the business or assets of the Company), assigns,
heirs, estates, representatives and administrators of the parties hereto.
     4. No Amendments. This Agreement may not be amended, modified or
terminated, except by the express written consent thereto by both parties
hereto.

 



--------------------------------------------------------------------------------



 



     5. Other Agreements. This Agreement is supplementary to and not exclusive
of other agreements between the Company and Indemnitee which may exist now or in
the future to the extent such agreements are not inconsistent herewith.
     6. Survival. The rights of Indemnitee under this Agreement shall survive
and continue in effect after the termination of services to the Company by
Indemnitee, whether by death, retirement or otherwise.
     7. Savings. If any provision or application of this Agreement is held
unlawful or unenforceable in any respect, such illegality or unenforceability
shall not affect other provisions or applications which can be given effect, and
this Agreement shall be construed as if the unlawful or unenforceable provision
or application had never been contained herein or prescribed hereby.
     8. Governing Law. This Agreement shall be interpreted and governed by the
laws of the State of Minnesota.
     9. Non-Exclusivity. The rights provided by the Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Articles of Incorporation, the Bylaws, or
otherwise.
     IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as
of the date set forth above.

                      LIFECORE BIOMEDICAL, INC.
 
               
 
  By:                      
 
                    Print Name:                      
 
               
 
  Title:                      
 
                    INDEMNITEE    
 
                     
 
                         

2



--------------------------------------------------------------------------------



 



EXHIBIT A
Indemnification
     Section 1. Definitions.
     (a) For purposes of this Exhibit the terms defined in this Section have the
meanings given them.
     (b) “Corporation” includes Lifecore Biomedical, Inc. and a domestic or
foreign corporation that was the predecessor of Lifecore Biomedical, Inc. in a
merger or other transaction in which the predecessor’s existence ceased upon
consummation of the transaction.
     (c) “Official Capacity” means (1) with respect to a director, the position
of director in the Corporation, (2) with respect to a person other than a
director, the elective or appointive office or position held by an officer or
member of a committee of the Board, or the employment or agency relationship
undertaken by an employee or agent of the Corporation, and (3) with respect to a
director, officer or employee of the Corporation who, while a director, officer
or employee of the Corporation, is or was serving at the request of the
Corporation or whose duties in that position involve or involved service as a
director, officer, partner, trustee, governor, manager, employee or agent of
another organization or employee benefit plan, the position of that person as a
director, officer, partner, trustee, governor, manager, employee or agent, as
the case may be, of the other organization or employee benefit plan.
     (d) “Proceeding” means a threatened, pending or completed civil, criminal,
administrative, arbitration or investigative proceeding, including a proceeding
by or in the right of the Corporation.
     (e) “Special Legal Counsel” means counsel who has not represented the
Corporation or related corporation, or a director, officer, member of a
committee of the Board or employee whose indemnification is in issue.
     Section 2. Indemnification Mandatory; Standard.
     (a) Subject to the provisions of Section 5, the Corporation shall indemnify
a person made or threatened to be made a party to a Proceeding by reason of the
former or present Official Capacity of the person against judgments, penalties,
fines, including, without limitation, excise taxes assessed against the person
with respect to an employee benefit plan, settlements and reasonable expenses,
including attorneys’ fees and disbursements, incurred by the person in
connection with the Proceeding, if, with respect to the acts or omissions of the
person complained of in the Proceeding, the person:
     (1) has not been indemnified by another organization or employee benefit
plan for the same judgments, penalties, fines, including, without limitation,
excise taxes assessed against the person with respect to an employee benefit
plan, settlements, and

 



--------------------------------------------------------------------------------



 



reasonable expenses, including attorneys’ fees and disbursements, incurred by
the person in connection with the Proceeding with respect to the same acts or
omissions;
     (2) acted in good faith;
     (3) received no improper personal benefit and Minnesota Statutes,
Section 302A.255, if applicable, has been satisfied;
     (4) in the case of a criminal Proceeding, had no reasonable cause to
believe the conduct was unlawful; and
     (5) in the case of acts or omissions occurring in the Official Capacity
described in Section 1, paragraph (c), clause (1) or (2), reasonably believed
that the conduct was in the best interests of the Corporation, or in the case of
acts or omissions occurring in the Official Capacity described in Section 1,
paragraph (c), clause (3), reasonably believed that the conduct was not opposed
to the best interests of the Corporation. If the person’s acts or omissions
complained of in the Proceeding relate to conduct as a director, officer,
trustee, employee or agent of an employee benefit plan, the conduct is not
considered to be opposed to the best interests of the Corporation if the person
reasonably believed that the conduct was in the best interests of the
participants or beneficiaries of the employee benefit plan.
     (b) The termination of a Proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent does not, of
itself, establish that the person did not meet the criteria set forth in this
Section 2.
     Section 3. Advances. Subject to the provisions of Section 5, if a person is
made or threatened to be made a party to a Proceeding, the person is entitled,
upon written request to the Corporation, to payment or reimbursement by the
Corporation of reasonable expenses, including attorneys’ fees and disbursements,
incurred by the person in advance of the final disposition of the Proceeding,
(a) upon receipt by the Corporation of a written affirmation by the person of a
good faith belief that the criteria for indemnification set forth in Section 2
have been satisfied and a written undertaking by the person to repay all amounts
so paid or reimbursed by the Corporation, if it is ultimately determined that
the criteria for indemnification have not been satisfied, and (b) after a
determination that the facts then known to those making the determination would
not preclude indemnification under this Exhibit. The written undertaking
required by clause (a) is an unlimited general obligation of the person making
it, but need not be secured and shall be accepted without reference to financial
ability to make the repayment.
     Section 4. Reimbursement to Witness. The Corporation shall reimburse
expenses, including attorneys’ fees and disbursements, incurred by a person in
connection with an appearance as a witness in a Proceeding at a time when the
person has not been made or threatened to be made a party to a Proceeding.
     Section 5. Determination of eligibility.

2



--------------------------------------------------------------------------------



 



     (a) All determinations of whether indemnification of a person is required
because the criteria set forth in Section 2 have been satisfied and whether a
person is entitled to payment or reimbursement of expenses in advance of the
final disposition of a Proceeding as provided in Section 3 shall be made:
     (1) by the Board by a majority of a quorum, provided that directors who are
at the time parties to the Proceeding shall not be counted for determining
either a majority or the presence of a quorum;
     (2) if a quorum under clause (1) cannot be obtained, by a majority of a
committee of the Board, consisting solely of two or more directors not at the
time parties to the Proceeding, duly designated to act in the matter by a
majority of the full Board including directors who are parties;
     (3) if a determination is not made under clause (1) or (2), by Special
Legal Counsel, selected either by a majority of the Board or a committee by vote
pursuant to clause (1) or (2) or, if the requisite quorum of the full Board
cannot be obtained and the committee cannot be established, by a majority of the
full Board including directors who are parties;
     (4) if a determination is not made under clauses (1) to (3), by the
affirmative vote of the shareholders, as required by Minnesota Statutes,
Section 302A.437, provided that shares held by parties to the Proceeding shall
not be counted in determining the presence of a quorum and shall not be
considered present and entitled to vote on the determination; or
     (5) if an adverse determination is made under clauses (1) to (4) or under
paragraph (b), or if no determination is made under clauses (1) to (4) or under
paragraph (b) within 60 days after the termination of a Proceeding or after a
request for an advance of expenses, as the case may be, by a court in this
state, which may be the same court in which the Proceeding involving the
person’s liability took place, upon application of the person and any notice the
court requires.
     (b) With respect to a person who is not, and was not at the time of the
acts or omissions complained of in the Proceeding, a director, officer or person
possessing, directly or indirectly, the power to direct or cause the direction
of the management or policies of the Corporation, the determination whether
indemnification of this person is required because the criteria set forth in
Section 2 have been satisfied and whether this person is entitled to payment or
reimbursement of expenses in advance of the final disposition of a Proceeding as
provided in Section 3 may be made by an annually appointed committee of the
Board, having at least one member who is a director. The committee shall report
at least annually to the Board concerning its actions.

3